 



EXHIBIT 10.10.1
     Each of the parties identified in the table below is party to an employment
agreement with Endologix, Inc. in substantially the form attached as
Exhibit 10.42 to Endologix, Inc.’s Annual Report on Form 10-K, filed with the
SEC on March 27, 2003. Each party’s employment agreement is identical except for
such party’s position, the reporting party and the commencement date of the
agreement, which are set forth in the table below.

              Name of Executive   Title   Reporting Party(ies)   Commencement
Date  
Franklin D. Brown
  Chairman   Board of Directors   October 18, 2002
 
           
Paul McCormick
  President and Chief Executive Officer   Board of Directors   October 18, 2002
 
           
Karen Uyesugi(1)
  Vice President, Clinical and Regulatory Affairs   Chief Executive Officer  
October 18, 2002
 
           
Stefan Schreck
  Vice President, Research and Development   Chief Executive Officer  
February 23, 2004
 
           
Robert J. Krist
  Chief Financial Officer   Chief Executive Officer   August 16, 2004
 
           
Janet Fauls
  Vice President, Regulatory, Quality and Clinical Affairs   Chief Executive
Officer   November 16, 2007

 

(1)   Ms. Uyesugi resigned as our Vice President, Clinical and Regulatory
Affairs, effective as of November 16, 2007.

 